DETAILED ACTION
1.	This office action is in response to the Application No. 15931664 filed on 05/14/2020. Claims 1-20 are presented for examination and are currently pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3. 	Claims 1, 3-9, 11, 14, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al ("Time: A training-in-memory architecture for memristor-based deep neural networks." 2017 54th ACM/EDAC/IEEE Design Automation Conference (DAC). IEEE, 2017.)

	Regarding claim 1, Cheng teaches a method, (TIME, proposed for training in memory, can support not only the inference, but also the BP and the update in the training process., pg. 2, right col, last para.) comprising:
	writing, in a first memory bank of a memory device, data associated with an input layer or an output layer for a first neural network; (As Fig.2 (b) shows, there is a copy operation of update in DRL, which copies the weights of A network into B network. When we implement the copy operation, we need to read the resistance of RRAM of A network, pg. 4, right col, second para.; WDD Fig.3 (a) shows that WDD is for preparing the input data of NN and providing the voltage of writing and reading RRAM, pg. 3, left col, section 3.1. Examiner notes that this implies that RRAM is always written into)
	writing, in a second memory bank of the memory device, data associated with an input layer or an output layer for a second neural network; (As Fig.2 (b) shows, there is a copy operation of update in DRL, which copies the weights of A network into B network. When we implement the copy operation, we need to read the resistance of RRAM of A network and write it into the resistance of RRAM of B network, pg. 5, left col, last para.) and
	determining, within the memory device, one or more weights for a hidden layer of the first neural network or the second neural network, or both. (As Fig.2 (b) shows, there is a copy operation of update in DRL, which copies the weights of A network into B network. When we implement the copy operation, we need to read the resistance of RRAM of A network and write it into the resistance of RRAM of B network, According to Fig.2 (b), B network is used to produce Q’, which is used to calculate the Δy in Eq. (7), and its weights are same as the weights of A network of μ iterations before. In other words, the weights of B network are derived from A network and we use the output Q’ and r from the same data set to train A network. pg. 4, right col, second para.; We propose TIME (Training-In-MEmory), with modifications of peripheral circuits in PRIME to further support backpropagation and weights update operations. Experimental results show that TIME can improve the energy efficiency by 5.3x on average in SL, Fig. 3, pg. 2, left col, first para; 


    PNG
    media_image1.png
    85
    431
    media_image1.png
    Greyscale

Where y(l), y*(l), w(l) represent the realistic output, the target output, weights of the lth layer, respectively, pg. 3, left col, second to the last para.)

	Regarding claim 3, Cheng teaches the method of claim 1, Cheng teaches wherein determining the one or more weights for the hidden layer of the first network or the second network, or both is performed as part of a neural network training operation (Next, the input x* of the 1st layer is transferred into the FF subarrays through buffer subarrays. Then, x* is sent into crossbar to implement matrix-vector product in Eq.(1). At the same time, as the pink line shows, x* is written into the another crossbar ahead of implementing the operations in Eq. (6), pg. 3, right col, last para.;


    PNG
    media_image1.png
    85
    431
    media_image1.png
    Greyscale

Where y(l), y*(l), w(l) represent the realistic output, the target output, weights of the lth layer, respectively, pg. 3, left col, second to the last para.) and 
	wherein the method further comprises performing the neural network training operation to train the first neural network or the second neural network using training sets learned by the other of the first neural network or the second neural network. (According to Fig.2 (b), B network is used to produce Q’, which is used to calculate the Δy in Eq. (7), and its weights are same as the weights of A network of μ iterations before. In other words, the weights of B network are derived from A network and we use the output Q’ and r from the same data set to train A network. pg. 4, right col, second para.)

	Regarding claim 4, Cheng teaches the method of claim 1, Cheng teaches wherein determining the one or more weights for the hidden layer of the first network or the second network, or both is performed as part of a neural network training operation (Next, the input x* of the 1st layer is transferred into the FF subarrays through buffer subarrays. Then, x* is sent into crossbar to implement matrix-vector product in Eq.(1). At the same time, as the pink line shows, x* is written into the another crossbar ahead of implementing the operations in Eq. (6), pg. 3, right col, last para.;
    PNG
    media_image1.png
    85
    431
    media_image1.png
    Greyscale

Where y(l), y*(l), w(l) represent the realistic output, the target output, weights of the lth layer, respectively, pg. 3, left col, second to the last para. )  and
	 wherein the method further comprises performing the neural network training operation locally within the memory device (Next, the input x* of the 1st layer is transferred into the FF subarrays through buffer subarrays. Then, x* is sent into crossbar to implement the matrix-vector product in Eq. (1). At the same time, as the pink line shows, x* is written into the another crossbar ahead of implementing the operations in Eq. (6.), Fig. 4, pg. 3, right col, last para.; TIME, proposed for training in memory, can support not only the inference, but also the BP and the update in the training process, pg. 2, right col, last para.)

	Regarding claim 5, Cheng teaches the method of claim 1, Cheng teaches wherein determining the one or more weights for the hidden layer of the first network or the second network, or both is performed as part of a neural network training operation (Next, the input x* of the 1st layer is transferred into the FF subarrays through buffer subarrays. Then, x* is sent into crossbar to implement matrix-vector product in Eq. (1). At the same time, as the pink line shows, x* is written into the another crossbar ahead of implementing the operations in Eq. (6), pg. 3, right col, last para.;
    PNG
    media_image1.png
    85
    431
    media_image1.png
    Greyscale

Where y(l), y*(l), w(l) represent the realistic output, the target output, weights of the lth layer, respectively, pg. 3, left col, second to the last para.; )   and 
	wherein the method further comprises performing the neural network training operation without encumbering a host computing system that is couplable to the memory device. (Next, the input x* of the 1st layer is transferred into the FF subarrays through buffer subarrays. Then, x* is sent into crossbar to implement the matrix-vector product in Eq. (1). At the same time, as the pink line shows, x* is written into the another crossbar ahead of implementing the operations in Eq. (6.), Fig. 4, pg. 3, right col, last para.; TIME contains 64 banks in one chip and there are 2 FF subarrays and 1 buffer subarray per bank (totally 64 subarrays). In FF 256×256 subarray, each mat includes one crossbar of RRAM cells and 8 6-bit SAs., pg. 5, left col, last para., Experimental Setup;)

	Regarding claim 6, Cheng teaches the method of claim 1, wherein determining the one or more weights for the hidden layer of the first network or the second network, or both is performed as part of a neural network training operation and wherein the method further comprises performing the neural network training operation based, at least in part, on control signaling generated by circuitry resident on the memory device (Controller can be seen in Fig.3 (f). It is mainly used to provide the control signals in FF subarray. The key function of the controller is to configure the FF subarrays among different modes, … the controller in TIME adds three modes: BP, update, DRL, pg. 3, right col, third para.; 
    PNG
    media_image1.png
    85
    431
    media_image1.png
    Greyscale

Where y(l), y*(l), w(l) represent the realistic output, the target output, weights of the lth layer, respectively, pg. 3, left col, second to the last para.) 

	Regarding claim 7, Cheng teaches the method of claim 1, wherein the first neural network is a first type of neural network, and wherein the second neural network is a second type of neural network (The inference of DRL includes inference α and inference ß. As shown in Fig.2 (a), the action a with the maximum output Q of
A network is chosen in inference α. Besides, Eq. (7) also needs a max function to obtain Q’ in inference ß. These 2 operations are similar as the pooling in convolutional neural network (CNN), pg. 4, right col, fourth para.; The benchmarks include 7 NNs and their parameters are listed in TABLE I. The DRL net is used to play atari game. DoReFa net is a large CNN for the ImageNet dataset and contains about 6×107 synapses. Others are used to recognize the MNIST dataset, pg. 5, 6.1 Experiment Setup. Examiner notes A network and B network are first neural network and second neural network)

	Regarding claim 8, Cheng teaches an apparatus, comprising: a memory device comprising a plurality of banks of memory cells; (TIME contains 64 banks in one chip and there are 2 FF subarrays and 1 buffer subarray per bank (totally 64 subarrays). In FF 256×256 subarray, each mat includes one crossbar of
RRAM cells and 8 6-bit SAs., pg. 5, left col, last para., Experimental Setup) and
	control circuitry resident on the memory device and communicatively coupled to each bank among the plurality of memory banks, wherein the control circuitry is to: (Controller can be seen in Fig.3 (f). It is mainly used to provide the control signals in FF subarray. The key function of the controller is to configure the FF subarrays among different modes, … the controller in TIME adds three modes: BP, update, DRL, pg. 3, right col, third para.; TIME contains 64 banks in one chip and there are 2 FF subarrays and 1 buffer subarray per bank (totally 64 subarrays), pg. 5, left col, last para.)
	control writing data associated with an input layer or an output layer of a first neural network in a first subset of banks of the plurality of memory banks; (As Fig.2 (b) shows, there is a copy operation of update in DRL, which copies the weights of A network into B network. When we implement the copy operation, we need to read the resistance of RRAM of A network and write it into the resistance of RRAM of B network, pg. 4, right col, second para.; Figure 4: (a) Inference of NN. The blue line represents the flow of training data, the brown line represents the matrix-vector multiplication on RRAM and the pink line represents storing the input of every layer of NN; pg. 4)
	control writing data associated with an input layer or an output layer of a second neural network in a second subset of banks of the plurality of memory banks; (In other words, the weights of B network are derived from A network and we use the output Q’ and r from the same data set to train A network. pg. 4, right col, second para.; Figure 4: (a) Inference of NN. The blue line represents the flow of training data, the brown line represents the matrix-vector multiplication on RRAM and the pink line represents storing the input of every layer of NN; pg. 4; TIME contains 64 banks in one chip and there are 2 FF subarrays and 1 buffer subarray per bank (totally 64 subarrays), pg. 5, left col, last para. Examiner notes that data are written to A network) and
	control performance of a neural network training operation to cause the second neural network to be trained by the first neural network by determining one or more weights for a hidden layer of the second neural network. (According to Fig.2 (b), B network is used to produce Q’, which is used to calculate the Δy in Eq. (7), and its weights are same as the weights of A network of μ iterations before. In other words, the weights of B network are derived from A network and we use the output Q’ and r from the same data set to train A network. pg. 4, right col, second para.;


    PNG
    media_image1.png
    85
    431
    media_image1.png
    Greyscale

Where y(l), y*(l), w(l) represent the realistic output, the target output, weights of the lth layer, respectively, pg. 3, left col, second to the last para. ) 

	Regarding claim 9, Cheng teaches the apparatus of claim 8, wherein the first neural network is trained prior to being stored in the first subset of banks of the plurality of memory banks. (The inference α can be represented in Fig. 2 (a) and only the A network implements the computation in Eq. (1). Then, we choose the action a with the maximum output Q of A network in an incremental probability. Later, a is sent into the environment and its state is changed from s to s’. Finally, the data states {s, a, r, s’} are stored in memory, pg. 2, right col, second para.; Next, the input x* of the 1st layer is transferred into the FF subarrays through buffer subarrays. Then, x* is sent into crossbar to implement matrix-vector product in Eq. (1). At the same time, as the pink line shows, x* is written into the another crossbar ahead of implementing the operations in Eq. (6), pg. 3, right col, last para.)

	Regarding claim 11, Cheng teaches the apparatus of claim 8, Cheng teaches wherein the control circuitry is to control writing the data associated with the input layer or the output layer of the first neural network, (As Fig.2 (b) shows, there is a copy operation of update in DRL, which copies the weights of A network into B network. When we implement the copy operation, we need to read the resistance of RRAM of A network and write it into the resistance of RRAM of B network, pg. 4, right col, second para.; Figure 4: (a) Inference of NN. The blue line represents the flow of training data, the brown line represents the matrix-vector multiplication on RRAM and the pink line represents storing the input of every layer of NN; pg. 4; Next, the input x* of the 1st layer is transferred into the FF subarrays through buffer subarrays. Then, x* is sent into crossbar to implement the matrix-vector product in Eq. (1). At the same time, as the pink line shows, x* is written into the another crossbar ahead of implementing the operations in Eq. (6.), Fig. 4, pg. 3, right col, last para.)
	writing the data associated with the input layer or the output layer of the second neural network, or performance of the neural network training operation, or any combination thereof, in the absence of signaling generated by a component external to the memory device. (In other words, the weights of B network are derived from A network and we use the output Q’ and r from the same data set to train A network. pg. 4, right col, second para. Examiner notes that data are written to A network. Figure 4: (a) Inference of NN. The blue line represents the flow of training data, the brown line represents the matrix-vector multiplication on RRAM and the pink line represents storing the input of every layer of NN; pg. 4; Next, the input x* of the 1st layer is transferred into the FF subarrays through buffer subarrays. Then, x* is sent into crossbar to implement the matrix-vector product in Eq. (1). At the same time, as the pink line shows, x* is written into the another crossbar ahead of implementing the operations in Eq. (6.), Fig. 4, pg. 3, right col, last para.; Controller can be seen in Fig.3 (f). It is mainly used to provide the control signals in FF subarray. The key function of the controller is to configure the FF subarrays among different modes, … the controller in TIME adds three modes: BP, update, DRL,  pg. 3, right col, third para.; TIME, proposed for training in memory, can support not only the inference, but also the BP and the update in the training process.pg. 2, right col, last para.)

	Regarding claim 14, Cheng teaches a system, comprising: a memory device comprising eight memory banks; (TIME contains 64 banks in one chip and there are 2 FF subarrays and 1 buffer subarray per bank (totally 64 subarrays). In FF 256×256 subarray, each mat includes one crossbar of RRAM cells and 8 6-bit SAs., pg. 5, left col, last para.) and
	control circuitry communicatively coupled to the eight memory banks, wherein the control circuitry is to: (Controller can be seen in Fig.3 (f). It is mainly used to provide the control signals in FF subarray. The key function of the controller is to configure the FF subarrays among different modes, … the controller in TIME adds three modes: BP, update, DRL, pg. 3, right col, third para.)
	control writing data associated with an input layer or an output layer of four distinct trained neural networks in four of the memory banks; (As Fig.2 (b) shows, there is a copy operation of update in DRL, which copies the weights of A network into B network. When we implement the copy operation, we need to read the resistance of RRAM of A network and write it into the resistance of RRAM of B network, pg. 4, right col, second para.; Figure 4: (a) Inference of NN. The blue line represents the flow of training data, the brown line represents the matrix-vector multiplication on RRAM and the pink line represents storing the input of every layer of NN; pg. 4; The benchmarks include 7 NNs and their parameters are listed in TABLE I. The DRL net is used to play atari game. DoReFa net is a large CNN for the ImageNet dataset and contains about 6×107 synapses. Others are used to recognize the MNIST dataset, pg. 5, 6.1 Experiment Setup)
	control writing data associated with an input layer or an output layer of four distinct untrained neural networks in a different four of the memory banks such that each of the eight memory banks stores a trained neural network or an untrained neural network; (The benchmarks include 7 NNs and their parameters are listed in TABLE I. The DRL net is used to play atari game. DoReFa net is a large CNN for the ImageNet dataset and contains about 6×107 synapses. Others are used to recognize the MNIST dataset, pg. 5, 6.1 Experiment Setup; According to Fig.2 (b), B network is used to produce Q’, which is used to calculate the Δy in Eq. (7), and its weights are same as the weights of A network of μ iterations before. In other words, the weights of B network are derived from A network and we use the output Q’ and r from the same data set to train A network. pg. 4, right col, second para.) and
	control, in the absence of signaling generated by circuitry external to the memory device, performance of a plurality of neural network training operations to cause the untrained neural networks to be trained by the trained neural networks by determining one or more weights for a hidden layer of the untrained neural networks. (Controller can be seen in Fig.3 (f). It is mainly used to provide the control signals in FF subarray. The key function of the controller is to configure the FF subarrays among different modes, … the controller in TIME adds three modes: BP, update, DRL, pg. 3, right col, third para.; According to Fig.2 (b), B network is used to produce Q’, which is used to calculate the Δy in Eq. (7), and its weights are same as the weights of A network of μ iterations before. In other words, the weights of B network are derived from A network and we use the output Q’ and r from the same data set to train A network. pg. 4, right col, second para.; 
    PNG
    media_image1.png
    85
    431
    media_image1.png
    Greyscale

Where y(l), y*(l), w(l) represent the realistic output, the target output, weights of the lth layer, respectively, pg. 3, left col, second to the last para.)

	Regarding claim 18, Cheng teaches the system of claim 14, Cheng teaches wherein at least two of the trained neural networks, or at least two of the untrained neural networks, or both, are different types of neural networks. (The benchmarks include 7 NNs and their parameters are listed in TABLE I. The DRL net is used to play atari game. DoReFa net is a large CNN for the ImageNet dataset and contains about 6×107 synapses. Others are used to recognize the MNIST dataset, pg. 5, 6.1 Experiment Setup; According to Fig.2 (b), B network is used to produce Q’, which is used to calculate the Δy in Eq. (7), and its weights are same as the weights of A network of μ iterations before. In other words, the weights of B network are derived from A network and we use the output Q’ and r from the same data set to train A network. pg. 4, right col, second para.;)

	Regarding claim 20, Cheng teaches the system of claim 14, wherein the control circuitry is resident on the memory device. (Controller can be seen in Fig.3 (f). It is mainly used to provide the control signals in FF subarray. The key function of the controller is to configure the FF subarrays among different modes, … the controller in TIME adds three modes: BP, update, DRL,  pg. 3, right col, third para.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	 Claims 2, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al ("Time: A training-in-memory architecture for memristor-based deep neural networks." 2017 54th ACM/EDAC/IEEE Design Automation Conference (DAC). IEEE, 2017.) in view of Pogorelik et al (US20210319098 PCT filed 04/23/2019)

	Regarding claim 2, Cheng teaches the method of claim 1, Cheng teaches wherein the first neural network is trained prior to being stored in the first memory bank, (The inference α can be represented in Fig. 2 (a) and only the A network implements the computation in Eq. (1). Then, we choose the action a with the maximum output Q of A network in an incremental probability. Later, a is sent into the environment and its state is changed from s to s’. Finally, the data states {s, a, r, s’} are stored in memory, pg. 2, right col, second para.) and 
	Cheng does not explicitly teach wherein the second neural network is not trained prior to being stored in the second memory bank.
	Pogorelik teaches wherein the second neural network is not trained prior to being stored in the second memory bank. (The memory 3620 stores one or more untrained inference models 3621-1, 3621-2, 3621-N (or untrained inference models 3621) [0272], Figure 36; inference model 4822 is a neural network (Figure 48))
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Cheng to incorporate the method of Pogorelik for the benefit of the untrained inference models 3621 which may refer to algorithms that generate inference models based on a training data set (Pogorelik [0272])
	
	Regarding claim 10, Cheng teaches the apparatus of claim 8, Cheng does not explicitly teach wherein the second neural network is not trained prior to being stored in the second subset of banks of the plurality of memory banks. (The memory 3620 stores one or more untrained inference models 3621-1, 3621-2, 3621-N (or untrained inference models 3621) [0272], Figure 36; inference model 4822 is a neural network (Figure 48))
	Pogorelik teaches wherein the second neural network is not trained prior to being stored in the second subset of banks of the plurality of memory banks. (The memory 3620 stores one or more untrained inference models 3621-1, 3621-2, 3621-N (or untrained inference models 3621) [0272], Figure 36; inference model 4822 is a neural network (Figure 48))
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Cheng to incorporate the method of Pogorelik for the benefit of the untrained inference models 3621 which may refer to algorithms that generate inference models based on a training data set (Pogorelik [0272])

	Regarding claim 19, Cheng teaches the system of claim 14, wherein the control circuitry is to control performance of the plurality of neural network training operations by determining one or more weights for a hidden layer (Controller can be seen in Fig.3 (f). It is mainly used to provide the control signals in FF subarray. The key function of the controller is to configure the FF subarrays among different modes, pg. 3, right col, third para.; (
    PNG
    media_image1.png
    85
    431
    media_image1.png
    Greyscale

Where y(l), y*(l), w(l) represent the realistic output, the target output, weights of the lth layer, respectively, pg. 3, left col, second to the last para.)   
	Cheng does not explicitly teach of at least one of the untrained neural networks. (The memory 3620 stores one or more untrained inference models 3621-1, 3621-2, 3621-N (or untrained inference models 3621) [0272], Figure 36; inference model 4822 is a neural network (Figure 48))
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Chen to incorporate the method of Pogorelik for the benefit of the untrained inference models 3621 which may refer to algorithms that generate inference models based on a training data set (Pogorelik [0272])

5. 	Claims 12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al ("Time: A training-in-memory architecture for memristor-based deep neural networks." 2017 54th ACM/EDAC/IEEE Design Automation Conference (DAC). IEEE, 2017.) in view of Mellempudi et al. (US20180322607)

	Regarding claim 12, Cheng teaches the apparatus of claim 8, Cheng teaches wherein the control circuitry is to: (Controller can be seen in Fig.3 (f). It is mainly used to provide the control signals in FF subarray. The key function of the controller is to configure the FF subarrays among different modes, … the controller in TIME adds three modes: BP, update, DRL, pg. 3, right col, third para.)
	control performance of the neural network training operation to cause the third neural network to be trained by the first neural network, the second neural network, or both by determining one or more weights for a hidden layer of the third neural network. (According to Fig.2 (b), B network is used to produce Q’, which is used to calculate the Δy in Eq. (7), and its weights are same as the weights of A network of μ iterations before. In other words, the weights of B network are derived from A network and we use the output Q’ and r from the same data set to train A network. pg. 4, right col, second para.; (
    PNG
    media_image1.png
    85
    431
    media_image1.png
    Greyscale

Where y(l), y*(l), w(l) represent the realistic output, the target output, weights of the lth layer, respectively, pg. 3, left col, second to the last para.)   
	Cheng does not explicitly teach control writing data associated with an input layer or an output layer of a third neural network in a third subset of banks of the plurality of memory banks; 
	Mellempudi teaches control writing data associated with an input layer or an output layer of a third neural network in a third subset of banks of the plurality of memory banks; (… a first partition unit 220A has a corresponding first memory unit 224A [0060]; …  data that will be written to any of the memory units 224A-224N within parallel processor memory 222 [0062]; The training framework 1104 can provide tools to monitor how well the untrained neural network 1106 is converging towards a model suitable to generating correct answers based on known input data, …. The trained neural network 1108 can then be deployed to implement any number of machine learning operations [0170])
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Cheng to incorporate the apparatus Mellempudi for the benefit of training the neural network until it reaches a statistically desired accuracy associated with a trained neural net 1108. (Mellempudi, [0170])

	Regarding claim 15, Cheng teaches the system of claim 14, Cheng teaches wherein the control circuitry is to control performance of the plurality of the neural network training operations (Controller can be seen in Fig.3 (f). It is mainly used to provide the control signals in FF subarray. The key function of the controller is to configure the FF subarrays among different modes, … the controller in TIME adds three modes: BP, update, DRL, pg. 3, right col, third para.)
	Cheng does not explicitly teach such that the plurality of neural network training operations are performed substantially concurrently.
	Mellempudi teaches such that the plurality of neural network training operations are performed substantially concurrently (The training framework 604 can hook into an untrained neural network 1106 and enable the untrained neural net to be trained using the parallel processing resources described herein to generate a trained neural net 1108. [0168])
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Cheng to incorporate the apparatus Mellempudi for the benefit of training the neural network until it reaches a statistically desired accuracy associated with a trained neural net 1108. (Mellempudi, [0170])

	Regarding claim 16, Cheng teaches the system of claim 14, Cheng teaches wherein the control circuitry is to: (Controller can be seen in Fig.3 (f). It is mainly used to provide the control signals in FF subarray. The key function of the controller is to configure the FF subarrays among different modes, … the controller in TIME adds three modes: BP, update, DRL, pg. 3, right col, third para.)
	Cheng does not explicitly teach determine that at least one of the untrained neural networks has been trained; and cause performance of an operation to alter a precision or a dynamic range, or both, of information associated with the neural network that has been trained.
	Mellempudi teaches determine that at least one of the untrained neural networks has been trained; (The training framework 604 can hook into an untrained neural network 1106 and enable the untrained neural net to be trained using the parallel processing resources described herein to generate a trained neural net 1108. [0168]) and 
	cause performance of an operation to alter a precision or a dynamic range, or both, of information associated with the neural network that has been trained (In one embodiment, the dynamic precision manager 1819 can be configured to dynamically adjust the precision of compute operations, …  Some embodiments described herein can be configured to dynamically adjust the ‘effective precision’ of the computation. Such techniques can be applied on input data and/or the intermediate output of the ongoing accumulation chain. Intermediate data is shifted ‘right’ by Rshift before passing the intermedia data through next iteration of computation. The Rshift value is computed based on heuristics and can be incremented or decremented to keep as many precision bits as possible while keeping overflow in check. [0222]; The scale factor stored in the SF register 1930 can be determined based on a precision heuristics unit 1929, which can adjust the scale factor to keep as many precision bits as possible without overflowing. The precision heuristics unit 1929, in one embodiment, can reside at least in part in the dynamic precision manager 1819 of FIG. 18 [0224])
	The same motivation to combine dependent claim 15 applies here.

	Regarding claim 17, The system of claim 14, Cheng teaches wherein the control circuitry is to: (Controller can be seen in Fig.3 (f). It is mainly used to provide the control signals in FF subarray. The key function of the controller is to configure the FF subarrays among different modes, … the controller in TIME adds three modes: BP, update, DRL, pg. 3, right col, third para.)
	Cheng does not explicitly teach determine that at least one of the untrained neural networks has been trained; and cause the neural network that has been trained to be transferred to circuitry external to the memory device.
	Mellempudi teaches determine that at least one of the untrained neural networks has been trained; and cause the neural network that has been trained to be transferred to circuitry external to the memory device. (The training framework 1104 can provide tools to monitor how well the untrained neural network 1106 is converging towards a model suitable to generating correct answers based on known input data. The training process occurs repeatedly as the weights of the network are adjusted to refine the output generated by the neural network. The training process can continue until the neural network reaches a statistically desired accuracy associated with a trained neural net 1108. The trained neural network 1108 can then be deployed to implement any number of machine learning operations [0170])
	The same motivation to combine dependent claim 15 applies here.

6.	Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al ("Time: A training-in-memory architecture for memristor-based deep neural networks." 2017 54th ACM/EDAC/IEEE Design Automation Conference (DAC). IEEE, 2017.) in view of Mellempudi et al (US20180322607) and further in view of Ware (US20210042226)

	Regarding claim 13, Cheng teaches the apparatus of claim 8, Cheng does not explicitly teach wherein the first subset of banks comprises half of a total quantity of memory banks associated with the memory device and the second subset of banks comprises another half of the total quantity of memory banks associated with the memory device.
	Ware teaches wherein the first subset of banks comprises half of a total quantity of memory banks associated with the memory device and the second subset of banks comprises another half of the total quantity of memory banks associated with the memory device. (Memory module 115 is logically divided into two module halves 115(0) and 115(1) that can be controlled separately or together to communicate either forty-bit or eighty-bit data over a module connector 116, Fig. 1A [0015])
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Modified Cheng to incorporate the memory module of Ware for the benefit reducing the requisite number of memory transactions, and minimizing the flow of data to and from nonvolatile memory. (Ware, [0014])

					Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORIAM MOSUNMOLA GODO whose telephone number is (571)272-8670. The examiner can normally be reached Monday-Friday 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B. Zhen can be reached on (571)272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.G./Examiner, Art Unit 2121                                    

/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121